Case 1:18-cv-25106-KMW Document 102 Entered on FLSD Docket 10/22/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 1:18-cv-25106-KMW

   UNITED AMERICAN CORP.,

                           Plaintiff,

            v.

   BITMAIN, INC., SAINT BITTS LLC d/b/a
   BITCOIN.COM, ROGER VER, BITMAIN
   TECHNOLOGIES LTD., BITMAIN
   TECHNOLOGIES HOLDING COMPANY,
   JIHAN WU, PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   AMAURY SECHET, SHAMMAH
   CHANCELLOR, and JASON COX,

                     Defendants.
   ____________________________________/

                  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
                     BITMAIN TECHNOLOGIES HOLDING COMPANY’S
                        MOTION TO SET ASIDE CLERK’S DEFAULT

            Plaintiff United American Corp. (“UAC”) files this response in opposition to Defendant

   Bitmain Technologies Holding Company’s Motion to Set Aside Clerk’s Default (the “Motion”),

   and states the following.

            To set aside a clerk’s default, a defendant must demonstrate good cause. Souffrant v. Toyota

   Motor Sales, U.S., Inc., No. 17-Civ-23357, 2018 WL 501274, at *1 (S.D. Fla. Jan. 22, 2018). To

   determine whether good cause exists, courts consider whether the defendant acted culpably or

   willfully in failing to file a timely response to the complaint. Id.; see also Melo v. Cuesta Constr.

   Corp., No. 17-21876-CV, 2017 WL 6343574 (S.D. Fla. Dec. 12, 2017) (finding excusable neglect

   in failing to file a timely response to complaint).




   50534828;1

        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 102 Entered on FLSD Docket 10/22/2019 Page 2 of 5



            Bitmain Technologies Holding Company (“Bitmain Holding”) fails to demonstrate that it

   did not act culpably or willfully in failing to file a timely response to the Complaint. Bitmain

   Holding was served through the Hague Service Convention with the Summons and the Complaint

   on June 17, 2019. See ECF No. 91. Bitmain Holding states that it “acted promptly” in responding

   to the Complaint as soon as it learned it was served, Mot. at 2, but Bitmain Holding waited 124

   days to file any paper in this action, though the Summons made clear that its response to the

   Complaint was due within 21 days. See ECF No. 96 for Bitmain Holdings’ first filing. That is not

   “prompt” by any definition.

            Bitmain Holding attempts to excuse its delay by arguing that Plaintiff’s counsel did not

   learn that Bitmain Holding had been served until September 18, 2019.               But, Bitmain Holding

   cannot excuse its own dilatory response to the Complaint by pointing to the sluggish notification

   process under the Hague Convention which Plaintiff labors under. Bitmain Holding was duly

   served with process on June 17, 2019, it has raised no issues with the sufficiency of that service,

   and it was plainly on notice that its response was due on July 8, 2019. Even if Bitmain Holding

   delayed retaining counsel, it would not excuse its delay in filing a responsive pleading.1 Moreover,

   the unverified Motion is silent as to why Bitmain Holding contends that it did not have notice of

   the service of process despite being properly served through the Hague Convention back in June.

            Bitmain Holding also argues that its delay is excused because the Court’s July 23, 2019

   Order extended its deadline to respond to the Complaint. See ECF No. 78. But, when the Court



   1
     It is unclear when Bitmain Holding retained counsel. No appearance was filed until the filing
   of the instant Motion. On August 27, 2019, Defendants’ filed a joint response to UAC’s status
   report regarding service of process on the foreign defendants wherein they stated that UAC “has
   not served any of these Non-U.S. Defendants.” ECF No. 82. Either Bitmain Holding had not
   retained counsel as of that time, or it was lying in wait because it knew Plaintiff did not know
   about the service. Regardless of when Bitmain Holding retained counsel, it was required to
   respond to the Complaint within 21 days of being served.


   50534828;1
                                                      -2-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 102 Entered on FLSD Docket 10/22/2019 Page 3 of 5



   entered its Order, Bitmain Holding’s response was already 15 days overdue. Moreover, the Court’s

   Order distinguished between the unserved “foreign defendants,” and the other “Defendants” whose

   fully-briefed motions to dismiss were being administratively terminated by the Court. The Order,

   therefore, permitted the Defendants that had previously filed motions to dismiss to either renew

   their motions or “answer the Complaint” within ten days after either (i) the foreign defendants

   were served, or (ii) the October 8, 2019 deadline for such service. It did not permit the foreign

   defendants to delay their response by more than a hundred days after service. Nor would such a

   delay promote the efficient resolution of the case because it would have only delayed the briefing

   of any new motions to dismiss filed by the foreign defendants.

            The Order’s focus was on assuring the previously-served Defendants whose motions to

   dismiss were administratively terminated sua sponte that they could either renew their fully-

   briefed motions to dismiss or elect to answer the Complaint, and the Order provided a deadline for

   them to do so. Those limited options made sense for those previously-served Defendants, but not

   for the newly-served foreign defendants who were not similarly limited to renewing a motion to

   dismiss they had never filed, or answering the Complaint. In fact, Bitmain Holdings has filed a

   delinquent motion to dismiss on new grounds, not joined in the previously filed motions to dismiss

   or answered the Complaint. Moreover, if the October 18, 2019 cut-off point for renewing the

   motions to dismiss or answering the Complaint applied to a foreign defendant served on the last

   date of the extended service deadline (October 8, 2019), that would have given that foreign

   defendant just 10 days to respond to the Complaint. Bitmain Holding’s reading of the Order does

   not hold water.

            The Order also resolved the issue raised by Plaintiff’s counsel that any dismissal of the

   Complaint with leave to amend would mean that the costly and lengthy process of serving any




   50534828;1
                                                      -3-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 102 Entered on FLSD Docket 10/22/2019 Page 4 of 5



   remaining unserved foreign defendants with the new operative complaint would have to be started

   anew. The Court did not need to extend the foreign defendants’ response deadline in order for it

   to consider all of the defendants’ dismissal arguments at one time; it was always free to determine

   the timing of its disposal of those motions in the interest of judicial economy.

            To the extent that Bitmain Holding believed that there was a possibility that its already

   untimely response might be excused by the Court’s July 23, 2019 Order, it was incumbent upon it

   to promptly file a motion seeking clarification. Instead, Bitmain Holding appeared to be lying in

   wait, hoping that Plaintiff would not receive notice that it had accomplished service upon Bitmain

   Holding, and that the Court would dismiss it from this action on October 8, 2019. This is not good

   cause to set aside the clerk’s default; it is thinly-veiled gamesmanship.

            WHEREFORE, because Bitmain Holding has failed to demonstrate good cause for failing

   to file a timely response to the Complaint, UAC respectfully requests that this Court deny Bitmain

   Holding’s Motion to Set Aside Clerk’s Default.

   Dated: October 22, 2019                          Respectfully submitted,

                                                    By: s/ Brian P. Miller
                                                    Brian P. Miller
                                                    Florida Bar No. 0980633
                                                    brian.miller@akerman.com
                                                    Lorayne Perez
                                                    Florida Bar No. 085265
                                                    Lorayne.perez@akerman.com
                                                    Joanne Gelfand
                                                    Florida Bar No. 515965
                                                    Joanne.gelfand@akerman.com

                                                    AKERMAN LLP
                                                    Three Brickell City Centre
                                                    98 Southeast Seventh Street, Suite 1100
                                                    Miami, FL 33131
                                                    Tel: 305-374-5600
                                                    Fax: 305-374-5095




   50534828;1
                                                      -4-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 102 Entered on FLSD Docket 10/22/2019 Page 5 of 5



                                                    Attorneys for Plaintiff United American Corp.


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 22, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.

                                                             /s/ Lorayne Perez
                                                               Lorayne Perez




   50534828;1
                                                      -5-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
